Cobb, P. J.
1. In the trial of an action of trespass for cutting timber it was not error to reject the evidence of a witness who offered to testify that about the time the timber was cut the plaintiff offered to sell the same "for a good deal less” than he testified on the trial it was worth. The evidence was too indefinite to be of any aid to the jury in determining the value of the timber in controversy.
2. The relevancy of the parol evidence and letter referring to an alleged settlement of another suit relating to the timber in controversy, to which the plaintiff and the person under whom defendant claimed were parties, does not sufficiently appear to authorize a reversal of the judgment on the ground of the rejection of such evidence, even if such evidence would be admissible at all, in the absence of a certified transcript of the record of such suit.
3. An instruction that the jury.might, if they saw proper, increase the amount of their verdict by the addition of interest is not rendered erroneous by the failure to state the rate of interest. It is to be presumed that a jury would understand that interest should be computed at the legal rate of seven per cent, per annum.
4. The verdict though apparently full, is not entirely unsupported by the evidence; and the discretion of the judge exercised in refusing to grant a new trial will not be controlled.